Citation Nr: 1237092	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  07-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran had active service from May 1983 to July 1983, and served on active duty in the Puerto Rico Army National Guard from January 2003 to February 2005, with service in support of Operation Enduring Freedom from May to August 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico, which denied the Veteran's claim for service connection for a bilateral knee disorder.  This case was most recently before the Board in September 2011, when it was remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, this matter was returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

By its February 2011 remand, the Board directed the AMC to obtain for inclusion in the Veteran's VA claims folder and for its review a copy of a VA outpatient treatment report, dated in November 2010.  The Veteran had previously indicated in his written statement of March 2011 that the medical report had been compiled by his primary care physician, Dr. Nieves, at the VA Medical Center in San Juan.  

On remand, the AMC failed to obtain a copy of the referenced November 2010 outpatient record compiled by Dr. Nieves.  Various additional records were obtained, which indicated that a VA primary care physician, C. Nieves-Rosa, M.D., had regularly seen the Veteran at the San Juan facility.  There was also a listing of 
prior VA medical appointments, denoting that the Veteran was seen for primary care by Dr. Nieves-Rosa on November 19, 2010.  

The requested development was not completed on remand to the extent indicated, and remand to facilitate corrective action is deemed necessary.  A remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder all report(s) of VA outpatient medical care compiled in November 2010, to include the report of November 19, 2010, by Dr. Nieves or Nieves-Rosa.  Efforts to obtain this Federal record must continue until the AMC determines that the record sought does not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2011) must be provided to the Veteran and he must then be afforded an opportunity to respond. 

2.  Thereafter, readjudicate the issue on appeal, and if the benefit sought is not granted, furnish the Veteran a supplemental statement of the case and a reasonable period in which to respond, followed by a return of the record to the Board for further review.  

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


